      Case 1:20-cr-00601-PKC Document 21 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- X
                                    :
UNITED STATES OF AMERICA            :          UNSEALING ORDER
                                    :
         -v.-                       :          S1 20 Cr. 601 (PKC)
                                    :
FERNANDO RA,                        :
    a/k/a “Fernando Diaz,”          :
    a/k/a “Fernando Diaz Briones,” :
KENNY BATISTA,                      :
FERNANDO ROSARIO CRUZ,              :
    a/k/a “Joel Reynoso,”           :
    a/k/a “Humitoo,”                :
YONATHAN JUNIOR GARCIA VALDEZ,      :
    a/k/a “9,”                      :
ANTTWAN CROSBIE,                    :
    a/k/a “Mooseygz,”               :
ELMER GILL,                         :
    a/k/a “Elmernegro,” and         :
MICHAEL ASHLEY,                     :
    a/k/a “Maya,”                   :
                                    :
                 Defendants.        :
                                    :
----------------------------------- X

     Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorneys Rushmi Bhaskaran and

Benjamin Woodside Schrier;

     It is found that the Superseding Indictment in the above-

captioned case is currently sealed and the United States Attorney's

Office has applied to have that Superseding Indictment unsealed,

and it is therefore:
      Case 1:20-cr-00601-PKC Document 21 Filed 04/06/21 Page 2 of 2



     ORDERED   that   the   Superseding   Indictment     in   the     above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

SO ORDERED.

Dated: New York, New York
       April 6, 2021

                                       _____________________________
                                       HONORABLE STEWART D. AARON
                                       UNITED STATES MAGISTRATE JUDGE
